FLOYD WEATHERTON V. LIBERTY MUTUAL INS



NO.  07-02-0376-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

DECEMBER 6, 2002

______________________________


FLOYD WEATHERTON, APPELLANT

V.

LIBERTY MUTUAL INSURANCE COMPANY, APPELLEE


_________________________________

FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

NO.  2000-511,528; HONORABLE BLAIR CHERRY, JR., JUDGE

_______________________________

Before REAVIS and JOHNSON, JJ.  and BOYD, S.J. (1)

	In this proceeding, appellant Floyd Weatherton attempted to appeal a summary
judgment in favor of appellee Liberty Mutual Insurance Company.  The judgment of the trial
court was executed on May 29, 2002.  On June 27, 2002, appellant filed a motion seeking
new trial.  On August 28, 2002, appellant filed his notice of appeal.
	Texas Rule of Appellate Procedure 26.1(a) provides that if a motion seeking new
trial is filed, the notice of appeal must be filed within 90 days from the date the judgment
is signed.  Without a timely filed notice of appeal, we have no jurisdiction to consider an
appeal.
	Because appellant's notice of appeal was not filed within the 90 day period from the
date of the judgment in this case, we have no jurisdiction to consider the appeal.
	Because his notice of appeal was not timely filed, this court notified appellant by
letter that his appeal would be dismissed for want of jurisdiction if he, or any person
desiring to continue the appeal, did not file a response within ten days from the date of the
notice, showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3(a)
	Accordingly, having received no response showing grounds for continuing this
appeal, the appeal must be, and is hereby, dismissed for want of jurisdiction.

							John T.  Boyd
							Senior Justice

Do not publish. 
1. John T.  Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.